
	

114 S562 IS: Geothermal Exploration Opportunities Act of 2015
U.S. Senate
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 562
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2015
			Mr. Heller (for himself and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To promote exploration for geothermal resources, and for other
			 purposes. 
	
	
		1.Short title
 This Act may be cited as the Geothermal Exploration Opportunities Act of 2015.
 2.Geothermal exploration test projectsThe Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.) is amended by adding at the end the following:
			
				30.Geothermal exploration test projects
 (a)DefinitionsIn this section: (1)Covered landThe term covered land means land that is—
 (A)(i)public land administered by the Secretary; or (ii)National Forest System land administered by the Secretary of Agriculture; and
 (B)not excluded from the development of geothermal energy under— (i)a final land use plan established under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
 (ii)a final land and resource management plan established under the National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.); or
 (iii)any other applicable law. (2)Secretary concernedThe term Secretary concerned means—
 (A)the Secretary of Agriculture (acting through the Chief of the Forest Service), with respect to National Forest System land; and
 (B)the Secretary, with respect to land managed by the Bureau of Land Management (including land held for the benefit of an Indian tribe).
							(b)NEPA review of geothermal exploration test projects
 (1)In generalAn eligible activity described in paragraph (2) carried out on covered land shall be considered an action categorically excluded from the requirements for an environmental assessment or an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or section 1508.4 of title 40, Code of Federal Regulations (or a successor regulation) if—
 (A)the action is for the purpose of geothermal resource exploration operations; and (B)the action is conducted pursuant to this Act.
 (2)Eligible activityAn eligible activity referred to in paragraph (1) is— (A)a geophysical exploration activity that does not require drilling, including a seismic survey;
 (B)the drilling of a well to test or explore for geothermal resources on land leased by the Secretary concerned for the development and production of geothermal resources that—
 (i)is carried out by the holder of the lease; (ii)causes—
 (I)fewer than 5 acres of soil or vegetation disruption at the location of each geothermal exploration well; and
 (II)not more than an additional 5 acres of soil or vegetation disruption during access or egress to the project site;
 (iii)is completed in fewer than 90 days, including the removal of any surface infrastructure from the project site; and
 (iv)requires the restoration of the project site not later than 3 years after the date of completion of the project to approximately the condition that existed at the time the project began, unless—
 (I)the project site is subsequently used as part of energy development on the lease; or (II)the project—
 (aa)yields geothermal resources; and (bb)the use of the geothermal resources will be carried out under another geothermal generation project in existence at the time of the discovery of the geothermal resources; or
 (C)the drilling of a well to test or explore for geothermal resources on land leased by the Secretary concerned for the development and production of geothermal resources that—
 (i)causes an individual surface disturbance of fewer than 5 acres if— (I)the total surface disturbance on the leased land is not more than 150 acres; and
 (II)a site-specific analysis has been prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (ii)involves the drilling of a geothermal well at a location or well pad site at which drilling has occurred within 5 years before the date of spudding the well; or
 (iii)involves the drilling of a geothermal well in a developed field for which— (I)an approved land use plan or any environmental document prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) analyzed the drilling as a reasonably foreseeable activity; and
 (II)the land use plan or environmental document was approved within 10 years before the date of spudding the well.
 (3)Limitation based on extraordinary circumstancesThe categorical exclusion established under paragraph (1) shall be subject to extraordinary circumstances in accordance with the Departmental Manual, 516 DM 2.3A(3) and 516 DM 2, Appendix 2 (or successor provisions).
						(c)Notice of intent; review and determination
 (1)Requirement to provide noticeNot later than 30 days before the date on which drilling begins, a leaseholder intending to carry out an eligible activity shall provide notice to the Secretary concerned.
 (2)Review of projectNot later than 10 days after receipt of a notice of intent provided under paragraph (1), the Secretary concerned shall—
 (A)review the project described in the notice and determine whether the project is an eligible activity; and
 (B)(i)if the project is an eligible activity, notify the leaseholder that under subsection (b), the project is considered a categorical exclusion under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and section 1508.4 of title 40, Code of Federal Regulations (or a successor regulation); or
 (ii)if the project is not an eligible activity— (I)notify the leaseholder that section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) applies to the project;
 (II)include in that notification clear and detailed findings on any deficiencies in the project that prevent the application of subsection (b) to the project; and
 (III)provide an opportunity to the leaseholder to remedy the deficiencies described in the notification before the date on which the leaseholder plans to begin the project under paragraph (1)..
